Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Fig. 17a in the reply filed on 8/29/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4, 8-10, 14, 16, 17, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the manufacturing system" in the claim. This was never introduced in claim 1 therefore it is unclear what it is referring to exactly. Claim 3 has the same problem. Claim 4 is also rejected for this issue and also since it depends on itself, it has never introduced this item. It also depends on itself which creates a 112(d) issue, see below. Claim 8 recites the first plural sensors, however it is unclear where these elements came from. While claim 1 recited one sensor, it is unclear how a plurality came about and how is further labeled first plural, assuming there are multiple pluralities, which if true, is unclear how they are related to the single sensor in claim 1 and what are their provenances. Claim 8 also recited the manufacturing system, same problem as claim 2. Claim 9 recites the multiple sensor groupings, the first plural sensors, the designated frequency band. As with claim 8, there is the same issue with the first plural sensors. It also cites the designated frequency band, therefore it is unclear what and how it is designated and it appears this is a specific frequency band different that the others, and should be properly introduced. It also cites multiple sensor groupings. While multiple sensors grouped is stated, it does not necessarily mean there are multiple groupings of sensor or sensors; rather it can also mean multiple sensors grouped into one group or single sensors grouped into each group. Therefore, the limitation should be properly introduced or clarified. Claim 10 also cites the substrate without previously introducing it. Claim 14 recites time domain and it is unclear what exactly this is and how it came about. Furthermore, it cites reflectors of the sensors while citing reflector groups in claim 12 and should be made consistent. Claims 16, 17 cite the first frequency band which was not previously mentioned and it is unclear what is special about being first; are there second or third bands? Claim 16 also cited the spectral range which was not previously mentioned and it is unclear what is this spectral range and if and how it is associated with colors/spectrum. Claim 19 recited similarly, i.e. the industrial manufacturing system, which was never mentioned in claim 1. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 depends on itself, therefore it fails to further limit the subject matter of the claim upon which it depends. It does not contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For compact prosecution, the rejection will interpret it under the broadest reasonable interpretation consistent with the specification, such as to depend on claim 1, due to its similarity to claim 3. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6794310) in view of Yang (US 20160376695)
Regarding claim 1. Miller teaches in fig. 2, 3 an apparatus for real-time sensing of properties during a manufacturing process (such as temperature of wafer, det dsc para. 14 15 17, abstract, detected in real time during processing), comprising: a sensor (response circuit 170/270, det desc para. 14, 15 17, senses wafer temp) configured to be mounted within a processing chamber (inside wafer and put in the chamber 140/240, fig. 2, 3), the processing chamber having a structure that at least partially surrounds and encloses a processing environment (all the space surrounded/enclosed by 140/240, fig. 2, 3), wherein the sensor is assigned to a specific region of the processing chamber (assigned to central lower region of 140/240 where wafer is located, fig. 2, 3) to monitor a physical or chemical property of the assigned region of the chamber (measures/monitors wafer temp of the wafer which is in the central low region of 140/240 fig. 2, 3); a reader system (ext sig transceiver 175/275) having componentry configured to wirelessly (det desc para. 21 25) interrogate the sensor (det desc para 21 25) using a high frequency interrogation sequence that includes transmitting a request pulse signal to the sensor (RF interrogating signal which is asking/requesting 170/270; it is noted all signals are at least one pulse or modulation instance of EM wave), the request pulse signal being associated with a designated frequency band (it is RF signal/freq in the RF band/spectrum), and (2) receiving a uniquely identifiable sensor response signal from the sensor (175/275 receives RF output response signal which is unique since it is specifically from 170 and associated only w the measurements from 170/270) that provides real-time monitoring of variations in the physical or chemical property at the assigned region of the chamber (det desc para. 22; provides in-process/real time temp monitoring of wafer in central region), wherein the structure of the processing chamber produces an interference response signal (it is noted that plasma is generated in the chamber during processing, det desc para. 11, 12, 24 thus the plasma EM fields contained inside the chamber will hit the chamber walls and resonate/creating EM interference) that is received by the reader system immediately following the transmission of the request pulse signal (since the plasma occurs during processing, i.e. also when temperature is measured, 175’s antenna will always be receiving the EM interference during processing), but does not teach wherein the sensor is designed to delay the sensor response signal for a delay time that exceeds the time duration of the interference response signal from the structure, however Yang teaches in [26] the sensor/monitoring unit 138 is designed to delay the sensor response signal (it waits before starting measurement, hence any measurement return/response signals are not started) for a delay time that exceeds the time duration of the interference response signal from the structure (it exceeds a time/duration when the noise/interference signal amount is higher than encoded signals, i.e. higher than the noise threshold, after which actual measurement is started); it would be obvious to those skilled in the art at the time of the invention to modify Miller in order to obtain higher quality measurement signals by measuring when the data signal is stronger than the effects of noise/interference [26], thus improving the quality of the measurement data. 
 	Regarding claim 2. Miller in view of Yang teaches the apparatus of claim 1, wherein the manufacturing system includes a semiconductor manufacturing system (see title of Miller), or a non-semiconductor manufacturing system.
 	Regarding claim 3. Miller in view of Yang teaches the apparatus of claim 1, wherein the manufacturing system facilitates manufacturing of semiconductor devices, photonic devices, photo-emission devices, photo-absorption devices, or photo-detection devices (see claim 2, semiconductors, furthermore this is all related to intended usage and not a structural limitation of the apparatus itself, MPEP 2114).
 	Regarding claim 4. Miller in view of Yang teaches the apparatus of claim 4 (assumed to be claim 1), wherein the manufacturing system facilitates manufacturing of metallic, semi-metallic, non-metallic, polymeric, ceramic, or glass or glass-like workpieces (this is all related to intended use processing and the substrate or workpiece which is not part of the apparatus structure and does not limit it structurally, MPEP 2114 2115).
 	Regarding claim 5. Miller in view of Yang teaches the apparatus of claim 1, wherein the delay time exceeds 0.5 milliseconds (msec) (it is noted that this aspect does not structurally limit the apparatus and can be modified as part of an intended use process, such as setting the desired delay time as part of a recipe or parameter, MPEP 2114).
 	Regarding claim 6. Miller in view of Yang teaches the apparatus of claim 1, wherein the delay time exceeds 1 msec (see claim 5).
 	Regarding claim 7. Miller in view of Yang teaches the apparatus of claim 1, wherein the delay time ranges from 1 msec to 1.5 msec (see claim 5).
 	Regarding claim 11. Miller in view of Yang teaches the apparatus of claim 1, wherein the physical or chemical property includes temperature or differential temperature (temperature, see claim 1).
 	Regarding claim 16. Miller in view of Yang teaches the apparatus of claim 1, wherein the spectral range of the first frequency band is less than 100 MHz (the RF range disc in claim 1 encompasses the claimed range, since RF goes from 20khz to 300ghz, rendering prima facie case of obviousness, MPEP 2144.05).
 	Regarding claim 18. Miller in view of Yang teaches the apparatus of claim 1, wherein the processing environment includes a gas-phase plasma environment (see claim 1, plasma etching inside the chamber).
 	Regarding claim 19. Miller in view of Yang teaches the apparatus of claim 1, wherein the industrial manufacturing system is an etching system (see claim 1, plasma etch), a deposition system, a plating system, a cleaning system, an ashing system, a thermal treatment system, a lithographic coating system, or a polishing system.
 	Regarding claim 20. Miller in view of Yang teaches the apparatus of claim 1, wherein a signal-to-noise ratio for the sensor response signal, relative to the interference response signal, exceeds 5dB (this is not structurally further limiting the apparatus, MPEP 2114, but relates to a signal strength ratio and property of non-structural elements that can be altered under different process conditions, especially the interference strength, such as affected by plasma intensity).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6794310) in view of Yang (US 20160376695) and further in view of Mahoney (US 20050011611)
 	Regarding claim 8. Miller in view of Yang teaches the apparatus of claim 1, further comprising: a workpiece to be arranged within the processing environment of the manufacturing system (wafer 100 in the process space of 140), but does not teach wherein the first plural sensors are mounted on the workpiece, however Mahoney teaches in [35] plural sensors 35 mounted on top of wafer 14 fig. 2; it would be obvious to those skilled in the art at invention time to modify Miller to be able to measure plasma conditions and optimize plasma process [abstract, 10].
Claim(s) 9, 10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6794310) in view of Yang (US 20160376695) and further in view of Sata (US 20070170170)
  	Regarding claim 9. Miller in view of Yang teaches the apparatus of claim 1, but does not teach further comprising: multiple sensors grouped and assigned to plural, uniquely defined frequency bands, the multiple sensor groupings including the first plural sensors assigned to the designated frequency band, however Sata teaches in fig. 1, 13 multiple sensors 2a, b grouped and assigned to plural, uniquely defined frequency bands (each sensor can be a group in itself, i.e. a group consisting of a sensor and its sensor elements, fig. 13, each being associated w/ predetermined bandwidth freq [76], thus a plurality of these since there multiple sensor/groups), the multiple sensor groupings including the first plural sensors assigned to the designated frequency band (assuming the temperature is same in the area covering multiple sensors, they would be assigned/transmit at those bands since they can detect various temperatures, consistent w Miller); it would be obvious to those skilled in the art at invention time to modify Miller to be able to stably measure at high temperature [74]
 	Regarding claim 10. Miller in view of Yang teaches the apparatus of claim 1, but does not teach wherein each sensor includes a surface acoustic wave (SAW) delay line device, however Sata teaches as disc in claim 9 [74-76] the SAW sensors having SAW device fig. 13, and are constructed as delay line/opposing IDT on same plane, it would be obvious to those skilled in the art at invention time to modify Miller to be able to stably measure at high temperature [74] and wherein the substrate includes LiNbO3, LiTaO3, or La3Ga5SiO14 (details of the workpiece does not limit apparatus structure and is intended use, MPEP 2115 2114).
	Regarding claim 12. Miller in view of Yang teaches the apparatus of claim 1, but does not teach wherein each sensor includes an inter-digitated transducer to excite and subsequently detect surface waves, and one or more reflector groups to diffract and reflect surface waves back towards the inter-digitated transducer, and wherein the one or more reflector groups are spaced apart a pre-determined distance along a wave propagation path from the inter-digitated transducer, however Sata teaches in fig. 13 sensor includes an inter-digitated transducer/SAW disc in claim10 (see the opposing electrodes 26a, b 25 same as applicant fig. 3), to excite and subsequently detect surface waves (this is basic property of SAW devices as would be known to those skilled in art of wave sensors), and one or more reflector groups (reflecting electrodes 31 [74-76]) to diffract and reflect surface waves back towards the inter-digitated transducer (this is basic property of SAW IDT devices and also fig. 13 is same design as applicant fig. 3), and wherein the one or more reflector groups are spaced apart a pre-determined distance along a wave propagation path from the inter-digitated transducer (fig. 13, the 31 lined up along the wave path from the opposing electrode pair, same as applicant fig. 3) it would be obvious to those skilled in the art at invention time to modify Miller to be able to stably measure at high temperature [74].
 	Regarding claim 13. Miller in view of Yang and Sata teaches the apparatus of claim 12, wherein the inter-digitated transducer is coupled to at least one antenna for receiving and transmitting signals between each sensor and the reader system (as disc in claim 1, there is antenna for relaying between 170 175, and when the sensor is modified w SAW IDT, it must at least be communicatively coupled w the antenna to relay measurement signals between the sensor and reader).
 	Regarding claim 14. Miller in view of Yang and Sata teaches the apparatus of claim 12, wherein the one or more reflectors of each sensor are arranged to produce an impulse response signal in the time domain exhibiting a train of two or more distinct echo impulse responses (31, fig. 13 is arranged exact same way as applicant’s reflectors in fig. 3b, therefore would be able to product the same effect as claimed).
 	Regarding claim 15. Miller in view of Yang and Sata teaches the apparatus of claim 12, wherein the one or more reflector groups are located on the same side of the inter-digitated transducer (31 all on right side of the opposing electrodes 26/25, same as applicant fig. 3b).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6794310) in view of Yang (US 20160376695) and further in view of Hatcher (US 20120091855)
 	Regarding claim 17. Miller in view of Yang teaches the apparatus of claim 1, but does not teach wherein the reader system further comprises: a first radio frequency (RF) filter to reject signals at frequencies outside the first frequency band however Hatcher teaches in [0003] RF filters as part of RF circuits, and RF filters are known in electronics to filter out unwanted RF frequencies, and the reader system is also a RF circuit since it operates on RF frequencies/signals as discussed and is an electronic device using wireless; it would be obvious to those skilled in the art at invention time to modify Miller to filter out unwanted frequencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718